Citation Nr: 0730193	
Decision Date: 09/25/07    Archive Date: 10/01/07

DOCKET NO.  06-38 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of whether or not the character of the veteran's 
discharge is a bar to VA benefits.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran served from February 1973 to August 1975.  He was 
discharged under conditions other than honorable.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2006 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A review of the claims file shows the veteran initially 
requested a Board hearing in December 2006.  Subsequently, in 
a January 2007 form returned to the Board, the veteran 
indicated he wished to withdraw his hearing request.  Then, 
in August 2007, the veteran informed the Board that he again 
wished to have a videoconference hearing at the RO.  The 
Board finds that a remand is necessary to afford the veteran 
due process of law and to schedule him for his requested 
hearing.

Accordingly, the case is REMANDED for the following action:

Schedule a videoconference hearing for the 
veteran before a Veterans Law Judge.  
Notify the veteran of the date of such 
hearing by sending a letter of 
notification to the veteran at his address 
of record.  A copy of the notice to the 
veteran of the scheduling of the hearing 
should be placed in the record, keeping in 
mind the 30-day advance notice requirement 
specified at 38 C.F.R. § 19.76 (2007).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

